Case 2:18-cv-06548-SJF-GRB Document1-5 Filed 11/16/18 Page 1 of 2 PageID #: 32

1 MNT

7104 S400 e210

{ PO Box 293150
Lewisville, TX 75029-3150

February 19, 2009

A

Richard Simmons Eleanor Simmoms
264 Lagoon Dr W
Lido Beach, NY 1156!-4918

 

 

E Ni C Re: Loan No: 0003877099

Property Address: 264 Lagoon Dr W
Mortgage Lido Beach, NY 11561-4918
Corporation

Dear Richard Simmons Eleanor Simmoms:
You are hereby provided formal notice by the Servicer (EMC Mortgage Corporation), as authorized by the Creditor of the above-referenced home
loan (hereinafter referred to as "the Debt") that you are in default under the terms and conditions of the Note and Security Instrument (i.e. Deed of

Trust, Mortgage, etc.) for failure to pay the required installments when due, and important data regarding that information is found in this

document,

‘This letter serves as further notice that EMC Mortgage Corporation intends to eniforee the
pay the full amount of the default on this loan by the thirty-fifth (35th) day from the date of this letter which is 03/26/2009 (or if said date falls on a
Saturday, Sunday, or legal holiday, then on the first business day thereafter). If you do not pay the full amount of the default, we shall accelerate the
entire sum of both principal and interest due and payable, and invoke any remedies provided for in the Note and Security Instrument, including but
not limited to the foreclosure sale of the property. If you received a bankruptcy discharge that inclided this debt, this notice is not intended and does
not conslilute an altempt to collect a dedt against you personally. Notice provisions may be Contained within your mortgage/decd of trust which

notice may be required prior to foreclosure.

provisions of the Note and Security Instrument. You must

You are hereby informed that you have the right to "cure" or reinstate the loan after acceleration and the right to assert in the foreclosure proceeding
the non-existence of a default or any other defense you may have to acceleration and sale.

As of 02/18/2009 the amount of the debt that we are seeking to collect is $37,994.97, which includes the sum of payments that have come due on
and after the date of default 08/01/2008, any late charges, periodic adjustments to the payment amount (if applicable) and expenses of collection. In
addition, any advances made by the Servicer to protect their lien position must be added to the total amount necessary to cure the default. Because of
interest, l4te charges, and other charges or credits that may vary from day to day, or be assessed during the legal processing of this letter, the amount
duc on the day that you pay may be greater, Please contact EMC Mortgage Corporation at |-800-723-3004 on the day that you intend to pay for the
full amount owed 6n your account, This letter is in no way intended as a payoff statement for your mortgage, it merely states an amount necessary to

cure the current delinquency.

IMPORTANT INFORMATION CONCERNING YOUR RIGHTS IS
CONTAINED ON PAGE TWO

EXHIBIT A
_ _~  exnipr X@

  
 

EYHIRIT C FYHIRIT 1D A e-vinbDIT E&

 
 

Case 2:18-cv-06548-SJF-GRB Document1-5 Filed 11/16/18 Page 2 of 2 PagelD #: 33

ee ee veep yuu pus iiiciue UI aie es a cee
if said date(s) falls on a Saturday, Sunday, or legal holiday, then on the first
t be added to the total amount necessary to

the Notc, your 03/01/2009 ‘installment is still due on 03/01/2009 (or
business day thereafter). In addition, any advances made by the Servicer to protect their lien position mus
cure the default. Please disregard this notice if a payment sufficient to cure the default has already been sent.

EMC Mortgage Corporation is attempting to collect a debt, and any information obtained will be used for that purpose.

A "CURE" or "Reinstatement Right" similar to that described in the prior paragraph may be available in many states. If, at any time, you make a
written request not to be contacted by phone at your place of employment, we will not do so. If you voluntarily surrender possession of the collateral
specified herein, you could still owe additional monies afier the money received from the sale of the collateral is deducted from the total amount you

owe.
EMC Mortgage Corporation would like you to be aware
time due to a reduction in your income resulting from a
Please contact the HUD toll free number (800-569-4287) to obtain

this default and any other legal action that may occur as a result thereof may be reported to one or more local and national!
ge Corporation requests that all payments be made in certified funds,
TX 75266-0753. You may

that if you are unable to make payments or resume payments within a reasonable period of
loss or reduction in your employment, you may be eligible for Homeownership Counseling.
a list of HUD approved nonprofit organizations servicing your residential area.

You are notified that
credit reporting agencies by EMC Mortgage Corporation. EMC Mortga
cashier's check or money order(s) payable to and mailed to EMC Mortgage Corporation at Po Box 660753 Dallas,

contact EMC Mortgage Corporation at 1-800-723-3004 should you have servicing questions regarding your account.
‘The matters discussed herein are of extreme importance. We trust you will give them appropriate attention.

Very truly yours,
EMC Morteage Corporation

Mac Arthur Ridge II, 909 Hidden Ridge Drive, Suite 200, Irving, Texas 75038
MAILING ADDRESS: Po Box 660753 Dallas, TX 75266-0753

EXHIBIT A
pron inerT EXHIBIT XB &

8

 

EXHIBIT Cc \ FEXHIRIT D A evulIDit &
